                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                  )       CASE NO. 1:19-cr-365
                                           )
                      PLAINTIFF,           )       JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )       ORDER
MARCO ANTONIO SERRANO,                     )
                                           )
                                           )
                     DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge Burke's report and

recommendation that the Court ACCEPT Defendant Marco Antonio Serrano's

("Defendant") plea of guilty and enter a finding of guilty against defendant. (Doc. No.

23.)

       On June 18, 2019, the government filed an Information against defendant. (Doc.

No. 18.) On July 18, 2019, this Court issued an order assigning this case to Magistrate

Judge Burke for the purpose of receiving defendant's guilty plea. (Doc. No. 19.)

       On July 26, 2019, a hearing was held in which defendant entered a plea of guilty

to Count 1 of the Information, charging him with Possession of a Controlled Substance

with the Intent to Distribute, in violation of 21 U.S.C. Section 841 (a)(1). Magistrate

Judge Burke received defendant's guilty plea and issued a Report and Recommendation

("R&R") recommending that this Court accept the plea and enter a finding of guilty.

(Doc. No. 23.)
Neither party objected to the Magistrate Judge's R&R in the fourteen days after it was

issued.

          Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

          Therefore, the defendant is adjudged guilty of Count 1 in violation of 21 U.S.C.

Section 841 (a)(1). The sentencing will be held on November 6, 2019 at 10:00 a.m.

          IT IS SO ORDERED.



Dated: September 13, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
